                                         Case 4:18-cv-03237-HSG Document 152 Filed 01/19/21 Page 1 of 2




                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     STATE OF CALIFORNIA, et al.,                       Case No. 18-cv-03237-HSG
                                   8                    Plaintiffs,                         ORDER MODIFYING JUDGMENT
                                                                                            AND DENYING MOTION TO STAY
                                   9             v.
                                                                                            Re: Dkt. No. 145
                                  10     UNITED STATES ENVIRONMENTAL
                                         PROTECTION AGENCY, et al.,
                                  11
                                                        Defendants.
                                  12
Northern District of California
 United States District Court




                                  13          The Court fully incorporates the factual background from its prior order denying EPA’s

                                  14   Rule 60(b) motion. See California v. United States EPA, No. 18-cv-03237-HSG, 2019 U.S. Dist.

                                  15   LEXIS 192206, at *3 (N.D. Cal. Nov. 5, 2019).

                                  16          On October 22, 2020, the Ninth Circuit reversed the Court’s order denying EPA’s Rule

                                  17   60(b) motion to modify an injunction which required EPA to promulgate its federal landfill

                                  18   emissions plan by November 6, 2019. California v. United States EPA, 978 F.3d 708, 719 (9th

                                  19   Cir. 2020). EPA had promulgated new regulations changing the regulatory deadline underpinning

                                  20   the injunction. Id. at 711. The Ninth Circuit held that “EPA’s new regulations ha[d] removed the

                                  21   legal basis for the court’s deadline” and that the Court had “refuse[d] to modify an injunction

                                  22   based on superseded law.” Id. at 717, 719. The Ninth Circuit remanded “with instructions for the

                                  23   district court to modify the injunction consistent with this opinion.” Id. at 719.

                                  24          As directed by the Ninth Circuit, the Court modifies the injunction to eliminate the

                                  25   obligation “to promulgate regulations setting forth a federal plan, as required by 40 C.F.R. §

                                  26   60.27(d), no later than November 6, 2019.” See California v. United States EPA, 385 F. Supp. 3d

                                  27   903, 916 (N.D. Cal. 2019).

                                  28          In October 2019, while the appeal of the Rule 60(b) motion was pending, Plaintiffs sought
                                         Case 4:18-cv-03237-HSG Document 152 Filed 01/19/21 Page 2 of 2




                                   1   review of EPA’s new regulation in the U.S. Court of Appeal for the District of Columbia Circuit.

                                   2   See Dkt. No. 145 at 2. On December 14, 2020, Plaintiffs filed a motion to stay in this case, asking

                                   3   the Court to stay the injunction pending resolution of the petition in the D.C. Circuit. Id. But now

                                   4   that the Court has made the modification mandated by the Ninth Circuit’s opinion, there is nothing

                                   5   to stay, because EPA has already complied with the remainder of the injunction. Accordingly, the

                                   6   Motion to Stay is DENIED.

                                   7

                                   8
                                   9          IT IS SO ORDERED.

                                  10   Dated: 1/19/2021

                                  11                                                   ______________________________________
                                                                                       HAYWOOD S. GILLIAM, JR.
                                  12                                                   United States District Judge
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                        2
